IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
VANESSA COLE,
As Personal Representative of the Estate of Roy
Lee Richards Jr. PLAINTIFF
V. No. 4:17-cv-553-DPM
DENNIS HUTCHINS DEFENDANT
ORDER

This older case needs adjudication. It is set for trial starting
9 August 2021. I start a projected three-week trial in a criminal case on
23 July 2021. If 1am unavailable on August 9th, FED. R. CIv. P. 63, Judge
Lee P. Rudofsky will preside over the trial in this case. In the meantime,
I will decide the pending motions and finish getting this case ready for
trial on August 9th. I appreciate Judge Rudofsky’s willingness to step
in if necessary.

So Ordered.

fo —f? Vv de AY l. oll ; Y>
D.P. Marshall Jr.
United States District Judge

 

12 ly 2oal

 
